Citation Nr: 1340090	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-27 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right lower extremity paraparesis and cerebellar dysfunction, as secondary to diabetes mellitus.

2.  Entitlement to service connection for left lower extremity paraparesis and cerebellar dysfunction, as secondary to diabetes mellitus.

3.  Entitlement to service connection for right upper extremity polyneuropathy with paraparesis and cerebellar dysfunction, as secondary to diabetes mellitus.

4.  Entitlement to service connection for left upper extremity polyneuropathy with paraparesis and cerebellar dysfunction, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968, a portion of which represented service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the March 2008 rating decision denied service connection for polyneuropathy with spastic paraparesis and cerebellar dysfunction of the right and left lower extremities.  In January 2013 the Veteran was granted service connection for peripheral neuropathy for the right and left lower extremities.  However, the issues of entitlement to service connection for the remaining lower extremity symptoms, that of paraparesis and cerebellar dysfunction, remain on appeal.

A review of the Virtual VA paperless claims processing system reveals that the file contains the transcript of the Veteran's July 2013 Board hearing before the undersigned Veterans Law Judge.

At the July 2013 Board hearing, the Veteran raised the issues of reopening the claims for entitlement to service connection for kidney loss, enlarged prostate, and erectile dysfunction.  The Veteran also raised the issues of entitlement to initial ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy in a July 2013 correspondence.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for paraparesis and cerebellar dysfunction of the bilateral lower extremities and polyneuropathy with paraparesis and cerebellar dysfunction of the bilateral upper extremities.  He has asserted that these disabilities were caused or aggravated by his service-connected diabetes mellitus.

The Veteran was afforded a VA examination of the peripheral nerves in February 2008.  Following physician examination of the Veteran and a review of the current evidence of record, the examiner diagnosed the Veteran with polyneuropathy with spastic paraparesis and cerebellar dysfunction of uncertain etiology.  He opined that it was less likely than not caused by or related to diabetes mellitus because the medical records did not show that this disorder began later than the Veteran's onset of diabetes mellitus.

Unfortunately, the findings of the examination are insufficient to decide the current issues on appeal.  Even if the Veteran's polyneuropathy preexisted his diabetes mellitus, the examiner failed to address the question of aggravation by the Veteran's service-connected diabetes mellitus.  When service connection is considered for a disability that is proximately due to or the result of a service-connected disease or injury, service connection is permitted not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above that existing prior to the aggravation.  Id.

The VA examiner also failed to consider the Veteran's lay statements regarding having been diagnosed as "pre-diabetic" in the 1980s and being formally diagnosed with and beginning medication for diabetes mellitus in 1992.  The Veteran's lay statements must therefore be considered and discussed by the examiner in order to provide an adequate rationale for the opinion provided.  Additionally, the examiner failed to address the private medical evidence of record, which shows that the Veteran has received private medical treatment for neuropathy attributed to diabetes mellitus since 2001.

The Veteran has also indicated that he was first diagnosed with diabetes by a private physician in 1992.  These medical records are not currently of record.  As these medical records would directly affect the Veteran's contention that the onset of his diabetes mellitus was prior to the onset of his polyneuropathies, he should be requested to provide such medical records or to sign the necessary authorization for release of such private medical records to VA.

At the July 2013 Board hearing, the Veteran stated that he has received disability benefits through the Social Security Administration (SSA).  Records associated with the Veteran's SSA disability claim may possibly contain information pertinent to the claims on appeal.  While such records are not controlling for VA determinations, they may be pertinent to VA claims.  Thus, the RO/AMC should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.

Finally, the record also indicates that the Veteran has received medical care at the Gulf Coast Veterans Health Care System in Biloxi, Mississippi and its affiliated facility, the Mobile Outpatient Clinic in Mobile, Alabama.  Currently, the claims file contains only VA treatment records from May 2012 to December 2012.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Gulf Coast Veterans Health Care System and affiliated facilities, to include the Mobile Outpatient Clinic, all outstanding, pertinent records of treatment of the Veteran.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional private medical evidence pertinent to the appeal that is not currently of record.
 
The Veteran should be specifically asked to provide medical evidence documenting his early treatment for diabetes mellitus, including any diagnoses of diabetes from his private physician in 1992.

3.  The RO/AMC should contact SSA and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as the medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response from SSA.

4.  Arrange for the Veteran to undergo an appropriate VA examination of the peripheral nerves performed by a qualified examiner to determine the Veteran's current diagnoses pertaining to his upper and lower extremities and their likely etiology.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the upper and lower extremities?  

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset or is otherwise related to the Veteran's active duty service or to his service-connected diabetes mellitus.  Please explain why or why not.  

(c) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder is aggravated (permanently worsened beyond the natural progression) by his service-connected diabetes mellitus.  Please explain why or why not.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including his assertion that his diabetes mellitus was first diagnosed and treated in 1992.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



